Title: From George Washington to Charles Cotesworth Pinckney, 28 June 1788
From: Washington, George
To: Pinckney, Charles Cotesworth



Dear Sir,
Mount Vernon June 28th 1788

I had the pleasure to receive, a day or two ago, your obliging letter of the 24th of last month, in which you advise me of the ratification of the fœderal Constitution by South Carolina. By

a more rapid water conveyance, that good news had some few days before arrived at Baltimore, so as to have been very opportunely communicated to the Convention of this State, in session at Richmond. It is with great satisfaction, I have it now in my power to inform you that, on the 25th instant, the Delegates of Virginia adopted the Constitution, in toto, by a division of 89 in favour of it to 79 against it: and that, notwithstanding the majority is so small, yet, in consequence of some conciliatory conduct and recommendatory amendments, a happy acquiescence it is said is likely to terminate the business here—in as favorable a manner as could possibly have been expected.
No sooner had the Citizens of Alexandria (who are fœderal to a man) received the intelligence by the Mail last night, than they determined to devote this day to festivity. But their exhiliration was greatly encreased and a much keener zest given to their enjoyment; by the arrival of an Express (two hours before day) with the News that the Convention of New Hampshire had, on the 21st instant, acceded to the new Confœderacy by a majority of 11 voices, that is to say, 57 to 46.
Thus the Citizens of Alexandria, When convened, constituted the first public company in America, which had the pleasure of pouring libation to the prosperity of the ten States that had actually adopted the general government. The day itself is memorable for more reasons than one. It was recollected that this day is the Anneversary of the battles of Sullivan’s Island and monmouth—I have Just returned from assisting at the entertainment; and mention these details, unimportant as they are in themselves, the rather because I think we may rationally indulge the pleasing hope that the Union will now be established upon a durable basis, and that Providence seems still disposed to favour the members of it, with unequalled opportunities for political happiness.
From the local situation as well as the other circumstances of North Carolina, I should be truly astonished if that State should withdraw itself from the Union—On the contrary, I flatter myself with a confident expectation that more salutary counsels will certainly prevail. At present there is more doubt how the question will be immediately disposed of in New York. For it seems to be understood that there is a majority in the Convention opposed to the adoption of the New fœderal System. Yet it is

hardly to be supposed, (or rather in my Judgment it is irrational to suppose) they will reject a government, which, from an unorganised embrio ready to be stiffled with a breath, has now in the maturity of Its birth assumed a confirmed bodily existence. Or, to drop the metaphor, the point in debate has, at least, shifted its ground from policy to expediency. The decision often States cannot be without its operation. Perhaps the wisest way, in this crisis, will be, not to attempt to accept or reject—but to adjourn, untill the people in some parts of the State can consider the magnitude of the question and of the consequences involved in it, more coolly and deliberately. After New York shall have acted, then only one little State will remain—suffice it to say, it is universally believed, that the scales are ready to drop from the eyes and the infatuation to be removed from the heart of Rhode Island. May this be the case, before that inconsiderate People shall have filled up the measure of inequity before it shall be too late! Mrs Washington and all with us desire their best Compliments may be presented to Mrs Pinckney and yourself: wishing that mine may also be made acceptable to you both, I am &c.

Go. Washington

